1. "Under the Code of 1933, § 105-1302, stating when a widow or child may recover for the homicide of the husband or parent, and Park's Code, § 3016, providing for the adoption of a child, where a minor child born in lawful wedlock and having a living father, but no mother, was legally adopted by his aunt on July 21, 1925, when section 3016 of Park's Code was in force (the husband of said aunt not participating in the adoption and not being required to do so to make the adoption legal), and where the minor continued to live with his aunt as her adopted child, and where while so living his natural father was killed by the running of a railroad train in 1941, the minor at the time of the death of his natural father was the `child' of the decedent within the meaning of the Code, § 105-1302."
2. The foregoing is the headnote of the Supreme Court in this case, and was written in answer to a question certified by this court. Applying the ruling to the facts of this case, the amended petition was not subject to the general demurrer; and the court properly so held. For the entire decision of the Supreme Court, see Macon, Dublin  Savannah Railroad Co. v.  Porter, 195 Ga. 40 (22 S.E.2d 818).
Judgment affirmed. MacIntyre and Gardner, JJ.,concur.
                        DECIDED DECEMBER 3, 1942.